Citation Nr: 0630998	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and reserve service from November 1979 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This issue was previously before the 
Board in October 2005, at which it was remanded for 
additional development.  

The veteran testified at a hearing before the undersigned in 
January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA and its implementing regulations provide that VA shall 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  

The Board notes that the RO has made extensive efforts to 
obtain the veteran's active duty and reserve service medical 
records and has requested all available records from NPRC and 
the veteran's reserve unit.  While some service records have 
been obtained, it appears that most of the veteran's service 
medical records are unavailable.  However, evidence in the 
claims file indicate that there may be additional outstanding 
records relevant to the veteran's claim.  A September 1991 
memorandum from the veteran's reserve unit reflects that, 
while on active duty training, the veteran had complaints 
related to degenerative disc disease.  He was advised to seek 
follow-up  at Fort Drum Army Community Hospital as needed.  
Records of any treatment received at Fort Drum Army Community 
Hospital have not been associated with the claims file.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court also held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 487.  Additionally, this notice must 
explain that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In this case, the RO provided the veteran VCAA on his claim 
for service connection, but such notice did not include any 
information on disability ratings and effective dates.  As 
this appeal involves such aspects of a claim, the RO should 
ensure on remand that it provides the veteran all information 
now required pursuant to the Court's opinion in 
Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current authorization from the 
veteran and approximate dates of any 
treatment received at Fort Drum Army 
Community Hospital.  Request any records 
identified by the veteran and associate 
them with the claims file.   

2.  Request that the veteran identify any 
other medical treatment received for the 
claimed condition that may remain 
outstanding.  Obtain the identified 
records and associate them with the claims 
file. 

3. Send the veteran notice advising him of 
alternative forms of supporting evidence 
that he may submit in support of this 
claim.  Associate any additional evidence 
submitted by the veteran with the claims 
file.  

4.  Send the veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which explains that, if the 
veteran's service connection claim is 
granted, such award will be assigned a 
disability rating and an effective date, 
and provides the veteran the information 
and evidence needed to establish a 
particular disability rating and effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


